Citation Nr: 0601565	
Decision Date: 01/19/06    Archive Date: 01/31/06

DOCKET NO.  02-11 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.	Entitlement to an increased (compensable) rating for the 
residuals of a shell fragment wound of the left arm.  

2.	Entitlement to an increased (compensable) rating for the 
residuals of a shell fragment wound of the left thigh.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel




INTRODUCTION

The veteran served on active duty from September 1967 to 
August 1970.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a rating decision of the Providence, Rhode Island, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

In his informal hearing presentation, the veteran's 
representative noted that in 1982, the evaluations of the 
veteran's shell fragment wounds were reduced from 10 percent 
disabling for each wound, to noncompensable.  The 
representative argues that the statement of the case 
furnished in response to the veteran's disagreement with the 
reductions was inadequate and that this appeal actually stems 
from that reduction and that the matters are inextricably 
intertwined.  While the Board does not agree with this 
interpretation, the arguments may be considered as claims for 
clear and unmistakable error in the 1982 rating decision that 
reduced the evaluations.  That issue has not been developed 
for appellate review, is not inextricably intertwined with 
the issues before the Board, but is referred to the RO for 
initial consideration.  See Kellar v. Brown, 6 Vet. App. 157 
(1994).


FINDINGS OF FACT

1.	The residuals of a shell fragment wound of the left arm 
are reasonably manifested by a tender scar, although without 
objective evidence of tenderness.  There is no significant 
evidence of muscle damage, and there is no limitation of 
function shown due to the scarring.

2.	The residuals of a shell fragment wound of the left thigh 
are reasonably manifested by a tender scar, although without 
objective evidence of tenderness.  There is no significant 
evidence of muscle damage, and there is no limitation of 
function shown due to the scarring.


CONCLUSIONS OF LAW

1.	With resolution of reasonable doubt in the appellant's 
favor, the criteria for a rating of 10 percent, but no more, 
for the residuals of a shell fragment wound of the left arm 
have been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.73, 4.118 Diagnostic Code 7804 (2005).  

2.	With resolution of reasonable doubt in the appellant's 
favor, the criteria for a rating of 10 percent, but no more, 
for the residuals of a shell fragment wound of the left thigh 
have been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.73, 4.118 Diagnostic Code 7804 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board must first address the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et 
seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The law addresses the notification and assistance 
requirements of VA in the context of claims for benefits.  

In this regard, the Court has held that a notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, 
the Court held that a notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must accomplish the 
following: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Id.

In a VCAA letter dated in August 2001, the RO notified the 
appellant of the information and evidence necessary to 
substantiate the claim, the information and evidence that VA 
would seek to provide, and the information and evidence the 
appellant was expected to provide.  In addition, the RO asked 
the appellant to submit any evidence in his possession that 
pertains to the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2003); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

VCAA-compliant notice was not provided to the veteran prior 
to the first unfavorable adjudication of this case.  However, 
after VCAA-compliant notice was sent, the claims were 
readjudicated without "taint" from prior adjudications.  
Thus, to decide the appeal now would not be prejudicial.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005)

The veteran is claiming an increased evaluation for the 
residuals of the shell fragment wounds that he sustained 
while on active duty.  Review of the service medical records 
shows no treatment records from the time that the veteran 
sustained the wounds.  On examination for separation from 
service, shell fragment wounds of the left arm and left thigh 
were noted.  

An examination was conducted by VA in May 1972.  At that 
time, the veteran stated that he had a lot of pain in the 
upper left arm.  The aching was worse in dampness.  He also 
stated that he could not stand too long on his left leg or do 
much running.  This did affect him at work in that he had to 
sit down occasionally to rest the leg.  On examination, it 
was noted that the veteran had a normal stance with weight 
born evenly on both feet.  He walked without a limp.  In the 
upper lateral left arm, below the shoulder joint, was a 
linear 6 cm. by 1 cm. scar that was somewhat pigmented, with 
no definite thickening of the scar or keloid formation.  The 
scar was well-healed, clean, firm, nonadherent, nondepressed, 
and somewhat tender to palpation.  He had good hand-grasp 
bilaterally.  He touched the tips of the fingers to the palms 
of the hands and opposed the thumbs to the fifth fingers.  
There was complete range of motion of the wrist and elbow on 
the left and lack of about 10 degrees to full forward flexion 
and adduction at the shoulder.  The shoulder also lacked 
about 5 degrees backward extension.  Internal and external 
rotation were carried to completion.  Regarding, the lower 
anterior thigh on the left there was a 3.5 cm. by 1 cm. scar 
that was linear.  The scar was slightly pigmented, but 
without keloid formation.  It was well-healed, nondepressed 
and nonadherent, but slightly tender.  There was very slight 
motion of this scar on flexion of the knee, but no depression 
from any deep adherent.  The diagnoses were shell fragment 
wound of the left upper arm, healed, with slight limitation 
of motion at the shoulder, and shell fragment wound scar of 
the left lower anterior thigh, healed, slightly tender.  

An examination was conducted by VA in April 1999.  At that 
time, the veteran gave a history of having had a shell 
explode in his vicinity in April 1970, wounding his left arm 
and left thigh.  He stated that some fragments were removed 
and that, twenty to thirty days later, he resumed full duty.  
Subjective complaints included constant pain in the arm and 
leg.  On examination, it was first noted that the veteran had 
a large arterial venous shunt over the entire area of the 
left forearm.  This was for dialysis three times per week for 
renal failure.  Laterally over the lower deltoid region of 
the left shoulder there was a scar measuring 3 by 2 cm.  The 
scar was described as being a somewhat oversized vaccination.  
It was superficial and did not involve the deeper tissues.  
He stated that it was very tender in the entire area, but 
there appeared to be no objective reason for this tenderness.  
Examination of the thigh showed a scar measuring 3 by 1 cm. 
that was very similar to the scar on the arm.  The scars of 
the anterior thigh and the shoulder did not involve any 
muscle groups.  Additional scarring on the leg, residuals of 
varicose vein surgery and from a left inguinal hernia were 
also noted.  The examiner stated that he could not establish 
a relationship between the scar on the left arm and the 
immobility of the left arm, with extreme tenderness and pain 
of which the veteran complained.  A neurological examination 
was recommended.  The pertinent diagnosis was two shrapnel 
wounds, superficial in nature, of the left deltoid region and 
left anterior thigh region, without loss of muscle tissue.  

The veteran was evaluated at the neurology clinic in April 
1999.  At that time, the veteran complained of continuous 
pain in the left upper arm and left side in the site of his 
shrapnel wounds.  He stated that the pain in the location of 
the old wounds was continuous and severe and worsened by 
physical activity.  His medical history was also remarkable 
for insulin dependent diabetes mellitus and chronic renal 
failure requiring dialysis.  On examination there was normal 
muscle tone, muscle strength and muscle bulk of all muscle 
groups in both upper and lower extremities.  There was old 
scar in the left upper arm and in the left mid-anterior 
thigh.  Deep tendon reflexes were 2+ and symmetrical in both 
upper extremities and unelicitable in both lower extremities.  
Plantar responses were flexor and sensory examination was 
intact to pinprick and light touch.  The diagnosis was status 
post shrapnel wounds to the left upper arm and the left 
anterior thigh with chronic pain syndrome that was not 
neuropathic in origin.  

An examination was conducted by VA in February 2003.  At that 
time, the examiner was instructed to review the veteran's 
shell fragment wound residuals, including a determination of 
which, if any, muscle groups were affected.  The veteran's 
subjective complaints included left thigh cramps, which were 
intermittent, and occurred about three times per weak and 
lasted 10 to 15 minutes.  He used an ice pack to relieve it.  
He also reported numbness of the fingers of the left hand.  
These symptoms were intermittent and involved the distal 
aspect of the fingers.  This occurred twice per week and 
lasted 15 minutes and were relieved by stretching his hand.  
On examination, it was noted that the veteran was ambulatory 
without mechanical aids and with a normal gait.  
Musculoskeletal examination showed that the muscles to be 
symmetrical in the upper and lower extremities.  Motor 
strength in the left arm was 5/4, while it was 5/5 in the 
right arm.  Strength was 5/4 in the left leg, as opposed to 
5/5 in the right leg.  There were residual scars in the left 
deltoid and the left distal thigh area.  There was the entry 
wound scars, and no exit wound scars.  There did not appear 
to be any tissue loss in the deltoid muscle group nor in the 
quadriceps muscle group.  There was tenderness to palpation 
over the scar on the left upper deltoid area and tenderness 
on the scar on the left distal thigh, but there were no 
objective signs of tenderness or inflammation on either scar.  

Neither muscle group that was involved showed evidence of 
adhesions or tendon damage.  There was no bone, joint or 
nerve damage.  There was no evidence of muscle herniation and 
there was loss of some muscle function but the examiner did 
not believe this was related to his scars.  X-ray studies 
showed no significant findings.  The diagnosis was status 
posttraumatic injury to the left deltoid and the left thigh 
without involvement of the underlying muscles.  It was noted 
that motor strength of the left arm and the left leg, when 
compared to the right, showed some weakness in both of those 
areas that were not believed by the examiner to be associated 
with the injury associated with the muscle injury that was 
service-connected.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  

The veteran's shell fragment wound residuals have been 
evaluated under the provisions for the evaluation of scars 
under the criteria outlined in 38 C.F.R. § 4.118.  As there 
is the possibility of muscle damage with these types of 
injuries, the criteria for muscle damage under the provisions 
outlined in 38 C.F.R. § 4.73 are also for possible 
application.  

It is noted that the regulations for the evaluation of 
disabilities of the skin were amended, effective August 30, 
2002.  When regulations are changed during the course of the 
veteran's appeal, the criteria that are to the advantage of 
the veteran should be applied.  Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  Revised regulations do not allow for their 
retroactive application unless those regulations contain such 
provisions and may only be applied as of the effective date.  
VAOPGCPREC 3-2000.

A compensable evaluation for scars (other than burn scars or 
disfiguring scars of the head, face, or neck) requires that 
they be poorly nourished, with repeated ulceration; that they 
be tender and painful on objective demonstration; or that 
they produce limitation of function of the body part which 
they affect.  38 C.F.R. § 4.118, Codes 7803, 7804, and 7805 
(effective prior to August 2002).  

Effective on August 30, 2002 scars that are superficial or 
painful on examination are to be evaluated as 10 percent 
disabling.  38 C.F.R. § 4.118, Code 7804.  

The veteran has significant pain in his left arm and some 
pain in his left thigh.  While there is some discrepancy 
regarding whether this pain is actually associated with the 
shell fragment wound residuals for which service connection 
has been established, it is noted that a neurologic 
evaluation found no neurologic pathology to account for the 
disability and, on examination in 2003, the examiner noted 
some tenderness of each scar.  For this reason, the board 
finds that the disability more nearly approximates the 
criteria for a compensable evaluation for each shell fragment 
wound residual, based on tender and painful scarring.  
38 C.F.R. § 4.7.  The veteran could be evaluated on 
underlying muscle damage under the provisions associated with 
38 C.F.R. § 4.73; however, the record shows no underlying 
muscle involvement.  The wounds were apparently superficial 
and there was no significant damage to the tissues of the 
muscles, at least none that can now be identified.  
Furthermore, there is no showing of functional limitation 
secondary to the scarring.  Therefore, a rating in excess of 
10 percent for each scar is not warranted.  


ORDER

A 10 percent rating, but no more, for the residuals of a 
shell fragment wound of the left arm is granted, subject to 
the controlling regulations governing the payment of monetary 
benefits.  

A 10 percent rating, but no more, for the residuals of a 
shell fragment wound of the left thigh is granted, subject to 
the controlling regulations governing the payment of monetary 
benefits.  


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


